Riddick, J. I concur in the judgment, but, being of the opinion that the evidence conclusively shows that the prosecution complained of in this action was not malicious, I deem it unnecessary to discuss or decide whether under any state of facts an action for malicious prosecution might be maintained when the prosecution complained of was before a court having no jurisdiction. Vinson had a cause of action against Flynn to recover possession of the demised premises, the term of Flynn’s lease having expired. He made a mistake, and brought his action in the wrong court. This tended to show ignorance of the law on the part of Vinson, but it did not show malice, and the evidence in my opinion is not sufficient to sustain a judgment for malicious prosecution. On other points I concur in what is said by Mr. Justice Battle.